Ryan, C.
This action was brought in the district court of Lancaster county by Elizabeth Chase and others against Frank M. Miles, L. C. Burr, and Hiland H. Wheeler, to enjoin the defendants from the commission of certain contemplated acts which, as was alleged, would tend to impair the rights to, and cloud the title of, plaintiffs as to the lot of which each plaintiff was described as the owner. L. C. Burr and Hiland H. Wheeler filed a disclaimer and thenceforward the rights of Frank M. Miles alone were involved. It is stated in the briefs submitted that a settlement has been made of all the rights of each plaintiff except John Mc-Manigal. This statement we therefore assume to Fe correct. Against McManigal’s contentions as to the facts and prayer for relief the decree of the district court was adverse and he bilugs his case for review to this court by appeal.
*687There are presented for review several questions, but in the view we take of the matter but one can receive our consideration. Before this suit was instituted there was begun, in the circuit court of the United States for the district of Nebraska, an action of ejectment by Frank M. Miles against John McManigal for the possession of lot 7, block 30, in the city of Lincoln, — the identical property which is the subject-matter of this appeal. In this action in the federal court there was in favor of F. M. Miles a verdict and a judgment regularly entered prior to the commencement of this action. With this .verdict there were special findings upon all the issues presented which involved the right of Miles to prosecute his action in the circuit court of the United States aforesaid. These findings negative the propositions of fact now urged by appellant. As there has been shown no reversal or modification of this judgment it must be conclusively assumed that before this action was begun there had been, in a court having jurisdiction both of the subject-matter and parties, a final determination of all the questions now presented. (Bryant v. Estabrook, 16 Neb., 217; Hilton v. Bachman, 24 Neb., 490; Yeatman v. Yeatman, 35 Neb., 422; Taylor v. Coots, 32 Neb., 30; Smithson v. Smithson, 37 Neb., 535.) The judgment of the district court is
Affirmed.